Name: 96/183/EC: Commission Decision of 21 February 1996 amending Decision 94/14/EC setting up the list of establishments in the Community for which are granted temporary and limited derogation from specific Community health rules on the production and marketing of fresh meat (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agri-foodstuffs;  health;  animal product
 Date Published: 1996-03-07

 Avis juridique important|31996D018396/183/EC: Commission Decision of 21 February 1996 amending Decision 94/14/EC setting up the list of establishments in the Community for which are granted temporary and limited derogation from specific Community health rules on the production and marketing of fresh meat (Text with EEA relevance) Official Journal L 057 , 07/03/1996 P. 0018 - 0032COMMISSION DECISION of 21 February 1996 amending Decision 94/14/EC setting up the list of establishments in the Community for which are granted temporary and limited derogation from specific Community health rules on the production and marketing of fresh meat (Text with EEA relevance) (96/183/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/498/EEC of 29 July 1991 on the conditions for granting temporary and limited derogations from specific Community health rules on the production and marketing of fresh meat (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 2 (2) thereof,Whereas the Member States have forwarded to the Commission the list of establishments for which they plan to grant derogations from certain provisions of Council Directive 64/433/EEC (2) on health conditions for the production and marketing of fresh meat, as amended and consolidated by Directive 95/23/EC (3);Whereas the said list was adopted by Commission Decision 94/14/EC (4), as amended by Decision 95/31/EC (5);Whereas Austria, Finland and Sweden have acceded to the Community; whereas those new Member States have forwarded to the Commission lists of establishments to which derogations from certain provisions of Directive 64/433/EEC could be granted;Whereas those establishments should be added to the list set out in Decision 94/14/EC;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The establishments listed in the Annex are hereby added to the list set out in Decision 94/14/EC.Article 2 This Decision is addressed to the Member States.Done at Brussels, 21 February 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 268, 24. 9. 1991, p. 105.(2) OJ No 121, 29. 7. 1964, p. 2012/64.(3) OJ No L 243, 11. 10. 1995, p. 7.(4) OJ No L 14, 17. 1. 1994, p. 1.(5) OJ No L 42, 24. 2. 1995, p. 44.ANNEX List of Community establishments for which is granted a temporary and limited derogation - Council Directive 91/498/EEC >TABLE>